Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-19-00121-CV

                     TEXAS DEPARTMENT OF TRANSPORTATION,
                                   Appellant

                                                 v.

                                       Rodolfo CANALES,
                                            Appellee

                   From the 81st Judicial District Court, Karnes County, Texas
                              Trial Court No. 15-08-00191-CVK
                          Honorable Walden Shelton, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

      In accordance with this court’s opinion of this date, the trial court’s order denying the Texas
Department of Transportation’s motion to dismiss for lack of jurisdiction is AFFIRMED. It is
ORDERED that Appellee Rodolfo Canales recover his costs on appeal from Appellant Texas
Department of Transportation.

       SIGNED January 8, 2020.


                                                  _____________________________
                                                  Irene Rios, Justice